            Case 1:21-cv-03020-SMJ                  ECF No. 20           filed 04/12/21    PageID.233 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                           FILED IN THE
                                                                                                            U.S. DISTRICT COURT
                                                                  for the_                            EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                BILLY EDWARD TOYCEN,                                                                   Apr 12, 2021
                                                                                                              SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 1:21-cv-03020-SMJ
                                                                     )
   YAKIMA COUNTY DISTRICT COURT and CITY
        YAKIMA MUNICIPAL COURT,                                      )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: This action is DISMISSED WITHOUT PREJUDICE for failure to comply with the filing fee requirements of 28 U.S.C.
’
              § 1914.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge               SALVADOR MENDOZA, JR.                                         .




Date: 4/12/2021                                                              CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Lennie Rasmussen
                                                                                          (By) Deputy Clerk

                                                                             Lennie Rasmussen
